DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2019/014815 filed 01/23/2019, which claims the benefit of the priority of US Provisional application 62/620,861 filed 01/23/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Claim Status
Claims 36-43, and 46-71 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 36 recites “determining whether or not the post-bariatric surgery subject is at risk of developing post-bariatric hypoglycemia…”. This judicial exception is not integrated into a practical application because the claim recites an abstract idea i.e. a mental process such as concept performed in the human mind (including an observation, evaluation, judgement, opinion (see MPEP § 2106.04(a)(2), subsection III). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in the event that the answer to step (a) is no, i.e. the subject is NOT at risk of developing post-bariatric hypoglycemia, then no further steps are taken.

The patent subject matter eligibility is further analyzed as follows:
Broadest reasonable interpretation of claim 36 – The broadest reasonable interpretation of the claim 36 as whole is a method of treating or preventing hypoglycemia comprising first the mental step of “determining whether or not the post-bariatric surgery subject is at risk of developing post-bariatric hypoglycemia” and then if the answer to the above step is yes, the next step is administering the therapeutic formulation. However, if the answer to the part (a) of claim 36 is determined to be no, no further action is needed and claim 36 only recites a mental step.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Yes, the claims are directed to process.
Step 2A (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
The claim is directed to an abstract idea. The specific limitation in the instant independent claim 36 that recites an abstract idea is “determining whether or not the post-bariatric surgery subject is at risk of developing post-bariatric hypoglycemia”. This limitation falls in the grouping of mental processes which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? 
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. As indicated above, part (a) of the instant claim 36 recites the process of determining whether or not the post-bariatric surgery subject is at risk of developing post-bariatric hypoglycemia. If the result of this determination is that the subject is not at risk of developing post-bariatric hypoglycemia, then no further action is needed. The dependent claims do not recite additional elements that amount to significantly more than the judicial exception. Therefore, claims 36 does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140031278 A1 (hereinafter “the ‘278 publication”).  
	Regarding claim 36, ‘278 teaches glucagon analogs and methods of treatment comprising administering the glucagon analogues for conditions such as hypoglycemia [0001, 0007, 0227]. ‘278 further discloses that the glucagon analogue may be used to treat or prevent gastric by-pass induced hypoglycemia [0272, 0355]. ‘278 further discloses that the dosage of the glucagon analogue includes about 0.1 mg to about 1 mg (about 100 µg to about 1000 µg). The dosage disclosed by ‘278 is narrow and encompasses the instant dose of 300 µg. the disclosures of ‘278 anticipate the instant claim 36.

Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halperin et al. (Obesity (2010) 18, 1858–1860).
Regarding claim 36, Halperin teaches glucagon treatment for post-gastric bypass hypoglycemia (Title, abstract) and further discloses that 300 μg of glucagon was administered (page 1858, right col. “methods and procedures” section, line 9). The instant claims do not specifically disclose the duration of treatment or if the 300 μg of glucagon was administered. The disclosure of Halperin anticipate the instant claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/117417 A1 (hereinafter “the ‘417 publication”).
‘417 teaches glucagon peptide agonists which have improved solubility and stability and the methods of treatment comprising administration of the peptides to patients with condition including hypoglycemia (abstract; page 2, line 15-19). ‘417 further teaches that the glucagon peptide for use in treatment or prevention of gastric by-pass induced hypoglycemia (claim 15; page 15, line 1-3; page 18, line 17-20; page 19, line 19-24; and page 21, line 4-9). ‘417 further teaches analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia (page 5, line 26-30). Furthermore, the ‘417 publication teaches administration of the glucagon peptide at dosage of 0.1 to about 500 mg (page 11, lines 34-35). This is 100 to 500,000 µg of a glucagon peptide. This dosage range disclosed by ‘417 encompasses the instant dose of 300 µg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘417 and prepare a method of treating hypoglycemia in a post-bariatric subject in the recited dose of 300 µg because ‘417 teaches that the glucagon peptide was successful in treating hypoglycemia including gastric by-pass induced hypoglycemia (claim 17). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with the method of ‘417 in using glucagon peptide in treating severe hypoglycemia because ‘417 discloses that the glucagon peptide analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia.
Regarding claim 39, ‘417 teaches analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia (page 5, line 26-30).

Claims 36-38, 40-43, and 46-71 are rejected under 35 U.S.C. 103 as being unpatentable WO 2016/196976 A1 (hereinafter “the ‘976 publication”) –IDS 10/28/2020.
The ‘976 publication teaches a method of treating or preventing hypoglycemia comprising delivering a glucagon composition to a patient (claim 44) and that the method is suited for treating patients that have conditions including post-bariatric surgery reactive hypoglycemia ([0098, 0100] and Example 7 at [00181]). ‘976 further discloses that reactive hypoglycemia may also be referred to as postprandial hypoglycemia and that stomach surgery (e.g. bariatric surgery) is one possible cause [0152]. ‘976 further discloses in Example 6, that on treatment day, each subject received 3 doses of either Xeris or Novo glucagon at 0.3, 1.2 and 2.0 μg/kg via an OmniPod® [00173], and further that the subject is an adult of 75 kg [00177]. The actual amount delivered to the subject is therefore 0.3 multiplied by 3 (3 doses) = 6. 6 multiplied by 75 (weight in kg of the adult) which equals 67.5 μg. With regards to the dose of 1.2 and 2.0, the calculation above equals 270 and 450 μg respectively.
Therefore, Example 6 of ‘976 discloses that the subject was administered either 67.5 μg, 270 μg or 450 μg of glucagon. The disclosed dosage is closer to the recited instant dose of 300 μg. ‘976 teaches that the blood glucose was effectively increased in a dose-dependent fashion [00180].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘976 and use glucagon peptide at a dose such as 300, a dose that is closer to the dosages disclosed by ‘976 because ‘976 teaches that the blood glucose was effectively increased in a dose-dependent fashion [00180]. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in using the methods of ‘976 because ‘976 teaches that the method was effective in  treating or preventing hypoglycemia from occurring in a patient. The disclosures render obvious the instant claim 36.
Regarding claim 37, ‘976 discloses in Example 7 that subjects had two continuous glucose monitor sensors placed on the anterior abdominal wall [00182]. This reads on monitoring the blood glucose.
Regarding claim 38, ‘976 discloses that reactive hypoglycemia may also be referred to as postprandial hypoglycemia and that stomach surgery (e.g. bariatric surgery) is one possible cause [0152].
Regarding claim 40, 41, and 43, ‘976 teaches the method where the patient's measured blood glucose level is from 0 mg/dL to less than 50 mg/dL (claim 45 and [0024]). ‘976 further discloses that reactive hypoglycemia is a non-diabetic hypoglycemia, and is due to low blood sugar that occurs following a meal - typically within four hours after eating [00152]. Within four hours falls within the instant time range.
Regarding claim 42, ‘976 teaches that glucagon was administered after a meal [0083]. ‘976 is silent on how long after the meal the glucagon was administered. However, ‘976 teaches that the glucose levels were monitored. It would therefore be obvious to administer the glucagon after the instant time range depending on the glucose levels of the subject. 
Regarding claim 46, ‘976 teaches that the open-loop system was set to recognize impending sensor glucose values <75 mg/dL and that this triggered an alert to the monitoring physician, who then a bolus dose of 150 μg of glucagon [00184]. 
With regards to claim 47, ‘976 teaches that glucagon was administered via infusion [00173] but is silent on the duration. However, the time duration is a variable that can be determined taking into account the dosage as well as the condition of the subject. 
Regarding claim 48, ‘976 teaches a method of treating hypoglycemia in a patient, the method comprising using a glucagon delivery apparatus of any of claims 1-43 to intradermally, subcutaneously or intramuscularly deliver at least a portion of the composition to the patient (claim 44 and paragraph [0024]).
Regarding claim 49, ‘976 teaches a glucagon delivery apparatus comprising a reservoir containing a composition comprising glucagon, a glucagon analogue, or a salt form of either thereof, a sensor configured to measure a patient's blood glucose level, and an electronic pump configured to intradermally, subcutaneously or intramuscularly deliver at least a portion of the composition to a patient based on the patient’s measured blood glucose level [0012].
Regarding claim 50-52, ‘976 teaches that the apparatus is configured to be a closed-loop system, an open-loop system or a no-loop system. [0014] ‘976 further discloses that the composition than can be included in the reservoir of the apparatus can be a single-phase solution comprising the glucagon, glucagon analogue, or a salt form of either thereof, dissolved in a non-aqueous solvent and that the glucagon, glucagon analogue, or a salt form of either thereof, can be fully solubilized in an aprotic polar solvent [0015].
Regarding claim 53 and 54, ‘976 teaches that in some embodiments, the aprotic polar solvent is selected from dimethyl sulfoxide (DMSO) ([00127] and claim 21) and where the aprotic solvent is a deoxygenated aprotic solvent (claim 22 and paragraphs [0019-0020]).
Regarding claim 55, ‘976 teaches that the composition further comprises an ionization stabilizing excipient, wherein (i) the glucagon, glucagon analogue, or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof (claim 17).
Regarding claim 56, ‘976 teaches the ionization stabilizing excipient is at a concentration of 0.1 mM to less than 100 mM (claim 18 and [0019]).
Regarding claim 57, ‘976 teaches the glucagon delivery apparatus wherein the ionization stabilizing excipient is a mineral acid (claim 19 and [0019]).
Regarding claim 58 and 59, ‘976 teaches the glucagon delivery apparatus wherein the mineral acid is hydrochloric acid (claim 20 and [0019]). ‘976 further teaches that other examples of mineral acids used includes sulfuric acid [0031].
Regarding claim 60, ‘976 teaches that in some embodiments, the aprotic polar solvent is selected from dimethyl sulfoxide (DMSO) ([00127] and claim 21). ‘976 further teaches that other examples of mineral acids used includes sulfuric acid [0031].
Regarding claim 61, 62 and 64, ‘976 teaches that the composition has a moisture content of less than 10, 5, or 3 % (claim 24) and that the composition further comprises a preservative at less than 10, 5, or 3% w/v (claim 25) ‘976 further teaches that the composition further comprises a sugar alcohol at less than 10, 5, or 3% w/v (claim 27).
Regarding claim 63 and 65 ‘976 teaches that the preservative is benzyl alcohol (claim 26) and that the sugar alcohol is mannitol (claim 28).
Regarding claim 66 and 67, ‘976 teaches that the composition further comprises a carbohydrate (claim 29 and [0021]) and that the carbohydrate is trehalose (claim 30 and [0017, 0021]).
Regarding claim 68, ‘976 teaches that the composition comprises at least 80 wt.% of the aprotic polar solvent, 3 to 7 wt. % of the carbohydrate, 0.001 to 0.1 wt. % of the amphoteric molecule, and 0 wt. % to less than 0.1 wt. % of the acid (claim 31 and [0021]).
Regarding claim 69, ‘976 teaches that the composition has a water content of zero to less than 15 wt. %, 0 to less than 3 wt. %, 3 to 10 wt. %, or 5 to 8 wt. % (claim 33 and [0021]).
Regarding claim 70, ‘976 teaches that the glucagon, glucagon analogue, or salt form of either thereof, has been previously dried from a buffer, wherein the dried glucagon, glucagon analogue, or salt form of either thereof, has a first ionization profile that corresponds to an optimal stability and solubility for the glucagon, glucagon analogue, or salt form thereof, wherein the dried glucagon, glucagon analogue, or salt form of either thereof, is reconstituted into an aprotic polar solvent and has a second ionization profile in the aprotic polar solvent, and wherein the first and second ionization profiles are within 1 pH unit of one another (claim 34 and [0021]).
Regarding claim 71, ‘976 teaches that the composition has been stored in the reservoir for at least 1, 2, 3, 4, 5, 6, 7, 14, 21, 30, 45, or 60 days (claim 42 and [0023]).

Claims 36-43, and 46-71 are still rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196976 (hereinafter “the ‘976 publication”) –IDS 10/28/2020 in view of WO 2011/117417 (hereinafter “the ‘417 publication”).

The ‘976 publication teaches a method of treating or preventing hypoglycemia comprising delivering a glucagon composition to a patient (claim 44) and that the method is suited for treating patients that have conditions including post-bariatric surgery reactive hypoglycemia ([0098, 0100] and Example 7 at [00181]). ‘976 further discloses that reactive hypoglycemia may also be referred to as postprandial hypoglycemia and that stomach surgery (e.g. bariatric surgery) is one possible cause [0152].
‘976 does not explicitly state that the glucagon peptide was used to treat severe hypoglycemia.
‘417 teaches glucagon peptide agonists which have improved solubility and stability and the methods of treatment comprising administration of the peptides to patients with condition including hypoglycemia (abstract; page 2, line 15-19). ‘417 further teaches that the glucagon peptide for use in treatment or prevention of gastric by-pass induced hypoglycemia (claim 15; page 15, line 1-3; page 18, line 17-20; page 19, line 19-24; and page 21, line 4-9). ‘417 further teaches analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia (page 5, line 26-30). Furthermore, the ‘417 publication teaches administration of the glucagon peptide at dosage of 0.1 to about 500 mg (page 11, lines 34-35). This is 100 to 500,000 µg of a glucagon peptide. This dosage range disclosed by ‘417 encompasses the instant dose of 300 µg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ‘976 and ‘417 and prepare a method of treating hypoglycemia in a post-bariatric subject because ‘976 teaches that the method was effective in  treating or preventing hypoglycemia from occurring in a patient. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in using the methods of both ‘976 and ‘417 in using glucagon peptide in treating severe hypoglycemia because ‘417 discloses that the glucagon peptide analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia.
Regarding claim 36, ‘976 teaches a method of treating or preventing hypoglycemia comprising delivering a glucagon composition to a patient (claim 44) and that the method is suited for treating patients that have conditions including post-bariatric surgery reactive hypoglycemia ([0098, 0100] and Example 7 at [00181]).
Regarding claim 37, ‘976 discloses in Example 7 that subjects had two continuous glucose monitor sensors placed on the anterior abdominal wall [00182]. This reads on monitoring the blood glucose.
Regarding claim 38, ‘976 discloses that reactive hypoglycemia may also be referred to as postprandial hypoglycemia and that stomach surgery (e.g. bariatric surgery) is one possible cause [0152].
Regarding claim 39, ‘417 teaches analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia (page 5, line 26-30).
Regarding claim 40, 41, and 43, ‘976 teaches the method where the patient's measured blood glucose level is from 0 mg/dL to less than 50 mg/dL (claim 45 and [0024]). ‘976 further discloses that reactive hypoglycemia is a non-diabetic hypoglycemia, and is due to low blood sugar that occurs following a meal - typically within four hours after eating [00152]. Within four hours falls within the instant time range.
Regarding claim 42, ‘976 teaches that glucagon was administered after a meal [0083]. ‘976 is silent on how long after the meal the glucagon was administered. However, ‘976 teaches that the glucose levels were monitored. It would therefore be obvious to administer the glucagon after the instant time range depending on the glucose levels of the subject. 
Regarding claim 46, ‘976 teaches that the open-loop system was set to recognize impending sensor glucose values <75 mg/dL and that this triggered an alert to the monitoring physician, who then a bolus dose of 150 μg of glucagon [00184]. 
With regards to claim 47, ‘976 teaches that glucagon was administered via infusion [00173] but is silent on the duration. However, the time duration is a variable that can be determined taking into account the dosage as well as the condition of the subject. 
Regarding claim 48, ‘976 teaches a method of treating hypoglycemia in a patient, the method comprising using a glucagon delivery apparatus of any of claims 1-43 to intradermally, subcutaneously or intramuscularly deliver at least a portion of the composition to the patient (claim 44 and paragraph [0024]).
Regarding claim 49, ‘976 teaches a glucagon delivery apparatus comprising a reservoir containing a composition comprising glucagon, a glucagon analogue, or a salt form of either thereof, a sensor configured to measure a patient's blood glucose level, and an electronic pump configured to intradermally, subcutaneously or intramuscularly deliver at least a portion of the composition to a patient based on the patient’s measured blood glucose level [0012].
Regarding claim 50-52, ‘976 teaches that the apparatus is configured to be a closed-loop system, an open-loop system or a no-loop system. [0014] ‘976 further discloses that the composition than can be included in the reservoir of the apparatus can be a single-phase solution comprising the glucagon, glucagon analogue, or a salt form of either thereof, dissolved in a non-aqueous solvent and that the glucagon, glucagon analogue, or a salt form of either thereof, can be fully solubilized in an aprotic polar solvent [0015].
Regarding claim 53 and 54, ‘976 teaches that in some embodiments, the aprotic polar solvent is selected from dimethyl sulfoxide (DMSO) ([00127] and claim 21) and where the aprotic solvent is a deoxygenated aprotic solvent (claim 22 and paragraphs [0019-0020]).
Regarding claim 55, ‘976 teaches that the composition further comprises an ionization stabilizing excipient, wherein (i) the glucagon, glucagon analogue, or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof (claim 17).
Regarding claim 56, ‘976 teaches the ionization stabilizing excipient is at a concentration of 0.1 mM to less than 100 mM (claim 18 and [0019]).
Regarding claim 57, ‘976 teaches the glucagon delivery apparatus wherein the ionization stabilizing excipient is a mineral acid (claim 19 and [0019]).
Regarding claim 58 and 59, ‘976 teaches the glucagon delivery apparatus wherein the mineral acid is hydrochloric acid (claim 20 and [0019]). ‘976 further teaches that other examples of mineral acids used includes sulfuric acid [0031].
Regarding claim 60, ‘976 teaches that in some embodiments, the aprotic polar solvent is selected from dimethyl sulfoxide (DMSO) ([00127] and claim 21). ‘976 further teaches that other examples of mineral acids used includes sulfuric acid [0031].
Regarding claim 61, 62 and 64, ‘976 teaches that the composition has a moisture content of less than 10, 5, or 3 % (claim 24) and that the composition further comprises a preservative at less than 10, 5, or 3% w/v (claim 25) ‘976 further teaches that the composition further comprises a sugar alcohol at less than 10, 5, or 3% w/v (claim 27).
Regarding claim 63 and 65 ‘976 teaches that the preservative is benzyl alcohol (claim 26) and that the sugar alcohol is mannitol (claim 28).
Regarding claim 66 and 67, ‘976 teaches that the composition further comprises a carbohydrate (claim 29 and [0021]) and that the carbohydrate is trehalose (claim 30 and [0017, 0021]).
Regarding claim 68, ‘976 teaches that the composition comprises at least 80 wt.% of the aprotic polar solvent, 3 to 7 wt. % of the carbohydrate, 0.001 to 0.1 wt. % of the amphoteric molecule, and 0 wt. % to less than 0.1 wt. % of the acid (claim 31 and [0021]).
Regarding claim 69, ‘976 teaches that the composition has a water content of zero to less than 15 wt. %, 0 to less than 3 wt. %, 3 to 10 wt. %, or 5 to 8 wt. % (claim 33 and [0021]).
Regarding claim 70, ‘976 teaches that the glucagon, glucagon analogue, or salt form of either thereof, has been previously dried from a buffer, wherein the dried glucagon, glucagon analogue, or salt form of either thereof, has a first ionization profile that corresponds to an optimal stability and solubility for the glucagon, glucagon analogue, or salt form thereof, wherein the dried glucagon, glucagon analogue, or salt form of either thereof, is reconstituted into an aprotic polar solvent and has a second ionization profile in the aprotic polar solvent, and wherein the first and second ionization profiles are within 1 pH unit of one another (claim 34 and [0021]).
Regarding claim 71, ‘976 teaches that the composition has been stored in the reservoir for at least 1, 2, 3, 4, 5, 6, 7, 14, 21, 30, 45, or 60 days (claim 42 and [0023]).

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner failed to provide adequate reasoning with some rational underpinning for combining the ’976 and ’417 publications and that the rejection fails to provide a rationale as to why the claimed 300 µg dose would have been obvious to a POSA; and none exists. Applicant argues that after the earlier disclosed, broad range, the art taught toward a successful 150 ug dose, not a 300 µg dose, and (11) the 300 µg dose had “criticality” because it had unexpected results over the cited art. Applicant further argues that applying an “obvious to try” rationale, that rationale fails and that the narrowest disclosed “preferred” range of “0.5 to about 200 mg” (500 to about 200,000 µg) excludes the claimed 300 µg dose. Applicant further argues that the Examiner has not articulated a reasonable expectation of success; and none exists and that the Examiner has also failed to articulate any rationale for a reasonable expectation of success in the final Office Action. 
The arguments presented above have been fully considered but are not persuasive because as disclosed in the cited prior art, the use of glucagon to treat and prevent hypoglycemia and specifically post-bariatric surgery hypoglycemia has been extensively documented and is known in the art (see art rejections above). In addition, as disclosed above in the art rejections, both ‘976 and ‘417 disclose dosages that are closer to the recited instant dose of 300 µg (‘976 publication disclose dosages of 270, and 450 µg) or encompass the instant dosage 300 µg (‘417 publication discloses a range of 0.1 to about 500mg (page 11, line 34-35). This is 100 to 500,000 µg). Applicant is correct that ‘417 also discloses a “preferred” range of “0.5 to about 200 mg” (500 to about 200,000 µg) but the same publication also discloses a range of 0.1 to about 500mg which encompasses the instant dosage. Please note disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of non- preferred embodiments. See MPEP 2123 (II). Both references render obvious the instant dosage because ‘976 disclose dosages that are closer to the instant dosage of 300 µg. Therefore, applicants assertion of there being no motivation to double the dose is incorrect because ‘976 disclose the dose of 150 µg and further discloses dosages such as 270, and 450 µg which are closer to the instant dose. In addition, the ‘976 publication discloses that the glucagon dosages effectively increased blood glucose in a dose-dependent fashion [00180]. In addition, ‘417 discloses a dose range that encompasses the instant dose rendering obvious the instant dose of 300 µg. One of ordinary skill in the art would definitely be motivated to try a dosage such as 300 µg which is closer to the dosages disclosed by ‘975 or is encompassed by the range of ‘417. With regards to a reasonable expectation of success, both references teach dosages that render obvious the instant dosage. In addition, both references disclose that the glucagon peptide at the obvious dosages was successful in treating and preventing post-bariatric surgery hypoglycemia. One of ordinary in the art would be motivated to use the glucagon peptide at the obvious dose of 300 µg and obtain a reasonable expectation of success. Furthermore, the Examiner cites two more reference used in the rejection above, that anticipate and/or render obvious the instant dose of 300 µg and further disclose that the glucagon peptide or analog was successfully used in treating and preventing post-bariatric surgery hypoglycemia. One of ordinary skill in the art would have a reasonable expectation of success in using glucagon for treating and preventing post-bariatric surgery hypoglycemia. The arguments are therefore unpersuasive.
Conclusion
Due to the new grounds of rejection, this action is non-final. Claims 36-43, and 46-71 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615